                                                                                            FILED 
                                                                                            CLERK 
                                                                                                
                                                                                4:17 pm, Jan 10, 2019
                                                                                                
UNITED STATES DISTRICT COURT                                                        U.S. DISTRICT COURT 
EASTERN DISTRICT OF NEW YORK                                                   EASTERN DISTRICT OF NEW YORK 
---------------------------------------------------------------X                    LONG ISLAND OFFICE 
GEORGINA YEARBY,
                                                                   For Online Publication Only

                                   Plaintiff,
                                                                   MEMORANDUM & ORDER
                 -against-                                         17-CV-01042 (JMA)

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                                    Defendant.
---------------------------------------------------------------X
APPEARANCES

        Jeffrey D. Delott
        Law Offices of Jeffrey Delott
        366 North Broadway
        Suite 410
        Jericho, NY 11753
        Attorney for Plaintiff

        Dara A. Olds
        United States Attorney's Office, EDNY
        271 Cadman Plaza East
        Brooklyn, NY 11201
        Attorney for Defendant

AZRACK, United States District Judge:

        Plaintiff Georgina Yearby (“Plaintiff” or “Yearby”) seeks review of the final determination

by the Commissioner of Social Security (the “Commissioner”), reached after a hearing before an

administrative law judge, denying Plaintiff disability insurance benefits under the Social Security

Act. Now before the Court is Plaintiff’s motion for judgment on the pleadings and remand for

calculation of benefits and the Commissioner’s cross-motion for remand for further administrative

proceedings. For the reasons discussed herein, Plaintiff’s motion for judgment on the pleadings is

DENIED, the Commissioner’s cross-motion is GRANTED, and the case is REMANDED for

proceedings consistent with this opinion.
                                                I. BACKGROUND

A. Procedural History

           On October 25, 2013, Plaintiff filed for disability insurance benefits with the Social

Security Administration (“SSA”), alleging disability as of December 12, 2012 due to a blood clot

in her leg. (See Tr. 70, 135–36, 146. 1) Following denial of her claim, Plaintiff requested, and

appeared with her attorney for, an administrative hearing before Administrative Law Judge Alan

B. Berkowitz (the “ALJ”) on October 16, 2015. (Tr. 29–69.) At the hearing, upon the advice of

her attorney, Plaintiff requested an amended onset date of February 15, 2013. (Tr. 32.)

           In a decision dated November 24, 2015, the ALJ denied Plaintiff’s claim, finding that she

was not disabled for purposes of receiving disability insurance benefits under the Social Security

Act. (Tr. 15–28.) The ALJ’s decision became the final decision of the Commissioner when the

Appeals Council denied Plaintiff’s request for review on February 10, 2017. (Tr. 1–5.) This appeal

followed. (ECF No. 1.)

B. Factual Background

           In light of the Court’s decision to remand this case for further proceedings, the Court

recounts only the evidence relevant to that determination.

           Plaintiff indicated that she left her job as a medical assistant in February 2013 because of

pain in her right leg due to a blood clot condition. (Tr. 45–47, 146.) She stated that her condition

began when she was at work and felt pain and swelling in her right leg and could not put any

pressure on it. (Tr. 46–47.) She went to Mercy Medical Center that same day and was admitted

for treatment of a blood clot and pulmonary embolism, prescribed blood thinners, and advised that

she would need to remain on blood thinners for the rest of her life. (Tr. 47–48, 53.)


1
    Citations to “Tr.” refer to pages of the certified administrative record filed by the Commissioner. (ECF No. 28.)

                                                            2
           Plaintiff reported that she feels pain daily and it feels like burning, tightness, and a dull

ache up and down her legs and ankle. (Tr. 161–62.) She uses a compression stocking prescribed

by a doctor and takes medication that helps her condition, but will not cure it—she still has to

elevate her legs to relieve the swelling symptoms. (Tr. 52, 58, 148, 160.)

           At the administrative hearing, Plaintiff testified that she had clots in her leg, but was “fine”

as long as she could keep her legs elevated because her foot and ankle swell when they are not

elevated, which develops into a sharp, dull, achy pain. (Tr. 38, 42.) She further discussed an

attempt to do some part-time janitorial work in 2014, which consisted of dusting furniture for four

hours a day, one or two days a week. (Tr. 39–44.) She explained she could not work longer hours

because of her condition, and after working four hours, her ankle would be swollen, and she would

need to rest and elevate it. (Tr. 41–44.) She left the position after a few months. (Tr. 39.)

           Plaintiff lives with her sister who also testified at the administrative hearing. (Tr. 37, 61–

62.) She stated that she usually sees Plaintiff lying down with both legs elevated. (Tr. 61.) She

explained that while Plaintiff “might wash dishes,” she needs to sit down and elevate her leg after

a few minutes, and “can’t really do much.” (Tr. 62.)

           The only medical records in the administrative record are from Plaintiff’s hematologist,

Dr. Mohammed D. Ali. 2 (Tr. 205–220.) He saw Plaintiff for treatment of right leg deep vein

thrombosis (DVT) due to Protein S deficiency approximately once a month from December 2012

through July 2013, at which time he started seeing her every two to three months. (Tr. 218–19.)

There was a lapse in Plaintiff’s visits to Dr. Ali beginning in mid-2014 when Plaintiff reported that

she did not have health insurance. (Tr. 52, 218–19.) Dr. Ali submitted a treating source statement

dated November 4, 2013 opining on Plaintiff’s condition and limitations. (Tr. 212–14.) He


2
    This includes a laboratory test report from Nassau University Medical Center. (Tr. 216.)

                                                           3
completed an additional functional assessment and treating source statement on December 19,

2013. (Tr. 206–10.) Finally, he provided a letter dated October 14, 2015 in which he advised that

Plaintiff was unable to work due to clots in her leg caused by Protein S deficiency, and needed to

take anti-coagulants, wear compression stockings, and elevate her legs. (Tr. 217.)

         The ALJ requested that Plaintiff undergo a consultative examination (“CE”), but Plaintiff’s

attorney requested that the CE be performed by Dr. Ali. 3 (See Tr. 19, 173–74.) Accordingly, none

was performed. (Tr. 19.) In addition, both during and after the administrative hearing, Plaintiff’s

attorney informed the ALJ that he was still trying to obtain Plaintiff’s additional medical records,

specifically records from Plaintiff’s hospital visit. (Tr. 32–33, 69, 193.) These records were not

obtained before the ALJ issued his decision denying Plaintiff disability benefits. (See Tr. 15–25.)

Thus, the only medical evidence the ALJ considered were the treatment records and opinions from

Dr. Ali. (See Id.)

C. The Commissioner’s Decision

         The ALJ applied the five-step process required by the SSA’s regulations, described below,

and denied Plaintiff’s application for benefits. (Id.) First, he determined that Plaintiff met the first

two steps—she has not worked since February 15, 2013 and has a severe impairment of Deep Vein

Thrombosis Status-Post Thrombotic Syndrome. (Tr. 21.) However, he found that she does not

have an impairment or combination of impairments that meet or medically equal the severity of

one of the listed impairments. (Id.)

         Turning to Plaintiff’s residual functioning capacity (“RFC”), the ALJ reviewed the limited

treatment records of Dr. Ali, which he called “unremarkable” and noted that Dr. Ali’s only listed



3
 The ALJ decision implies that Plaintiff refused to attend a scheduled CE. (Tr. 19.) In the request for review by the
Appeals Council, Plaintiff’s attorney stated that Plaintiff did not refuse to attend a CE and merely wanted the CE to
be performed by her treating physician, Dr. Ali. (Tr. 7.)

                                                         4
restrictions were “no smoking and do not become pregnant.” (Tr. 22.) He then determined that

Dr. Ali’s opinions identifying significant limitations in Plaintiff’s ability to sit and stand/walk, as

well as her need to elevate her legs for two hours a day, six times a day, were inconsistent with or

not supported by the limited treatment record. (Tr. 23.) He stated that Dr. Ali’s opinion appeared

conclusory and was not supported by any other evidence. (Id.) After summarizing Plaintiff’s

testimony, the ALJ determined that Plaintiff has an RFC to perform sedentary work that includes

the ability to sit six hours and to stand/walk two hours in an eight-hour workday with normal

breaks and can lift/carry ten pounds occasionally. (Tr. 21–23.) The RFC also includes that

Plaintiff can occasionally climb, stoop, kneel, crouch, and crawl; must avoid hazards such as

unprotected heights and dangerous machinery or moving mechanical parts; and may have no more

than occasional exposure to fumes and other respiratory irritants. (Id.)

       Based on this RFC, the ALJ found that Plaintiff cannot perform her past relevant work as

a Medical Assistant. (Tr. 23–24.) Finally, relying on the testimony of the Vocational Expert,

Christina Boardman, the ALJ determined that there are jobs that exist in significant numbers in the

national economy that Plaintiff can perform, such as Order Clerk, Credit Card Clerk, or Cashier

Clerk. (Tr. 24–25, 64–68.) He therefore concluded that Plaintiff was not disabled and denied her

claim for disability insurance benefits. (Tr. 25.)

       Plaintiff timely requested that the Appeals Council review the ALJ’s decision. (Tr. 6–14.)

As part of this request, Plaintiff noted that she had “advised the ALJ that she had been trying to

obtain hospital records that formed the basis for the onset of her disability,” and that the ALJ had

improperly failed to request said records. (Tr. 6.) Plaintiff contends that she electronically

submitted the hospital records from Mercy Medical Center to the Appeals Council the day she

received them, February 13, 2016. (Pl.’s Mem. at 4.) However, it appears the Appeals Council

did not consider these records in its February 10, 2017 decision denying Plaintiff’s request for
                                                     5
review. (Tr. 1–5.)

                                        II. DISCUSSION

A. Social Security Disability Standard

       Under the Social Security Act, “disability” is defined as “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is

disabled when his “physical or mental impairment or impairments are of such severity that he is

not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy . . . .” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner’s regulations set out a five-step sequential analysis by which an ALJ

determines disability. 20 C.F.R. § 404.1520. The analysis is summarized as follows:

       [I]f the Commissioner determines (1) that the claimant is not working, (2) that he
       has a ‘severe impairment,’ (3) that the impairment is not one [listed in Appendix 1
       of the regulations] that conclusively requires a determination of disability, and
       (4) that the claimant is not capable of continuing in his prior type of work, the
       Commissioner must find him disabled if (5) there is not another type of work the
       claimant can do.

Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008) (second alteration in original) (quoting Green–

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)).           As part of the fourth step, the

Commissioner determines the claimant’s RFC before deciding if the claimant can continue in his

or her prior type of work. 20 C.F.R. § 404.1520(a)(4)(iv). The claimant bears the burden at the

first four steps, but at step five, the Commissioner must demonstrate “there is work in the national

economy that the claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009); see also

Campbell v. Astrue, No. 12-CV-5051, 2015 WL 1650942, at *7 (E.D.N.Y. Apr. 13, 2015) (citing


                                                 6
Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999).

B. Scope of Review

       In reviewing a denial of disability benefits by the SSA, it is not the function of the district

court to review the record de novo, but instead to determine whether the ALJ’s conclusions “‘are

supported by substantial evidence in the record as a whole, or are based on an erroneous legal

standard.’” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quoting Beauvoir v. Chater, 104

F.3d 1432, 1433 (2d Cir. 1997)).

       Substantial evidence is “‘more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Perez v. Chater, 77 F.3d 41,

46 (2d Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “‘To determine

whether the findings are supported by substantial evidence, the reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.’” Snell v. Apfel, 177 F.3d 128, 132 (2d Cir. 1999) (quoting Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam)).

       Thus, the Court will not look at the record in “isolation but rather will view it in light of

other evidence that detracts from it.” State of New York ex rel. Bodnar v. Sec. of Health and

Human Servs., 903 F.2d 122, 126 (2d Cir. 1990). An ALJ’s decision is sufficient if it is supported

by “adequate findings . . . having rational probative force.” Veino v. Barnhart, 312 F.3d 578, 586

(2d Cir. 2002).

       Conversely, a remand for further proceedings may be made pursuant to the fourth sentence

of 42 U.S.C. § 405(g) in cases where the Commissioner has failed to provide a full and fair hearing,

to make explicit findings, or to have correctly applied the law and regulations. See Rosa v.

Callahan, 168 F.2d 72, 82–83 (2d Cir. 1999). Accordingly, when an ALJ overlooks an important

piece of evidence, remand may be appropriate to ensure the ALJ properly considers such evidence.
                                                 7
See Carnevale v. Gardner, 393 F.2d 889, 890–91 (2d Cir. 1968) (directing remand to allow the

Secretary to consider a major piece of evidence ignored by the hearing examiner); see also 42

U.S.C. § 405(g) (permitting the court to order the Commissioner to review additional evidence

“upon a showing that there is new evidence which is material and that there is good cause for the

failure to incorporate such evidence into the record in a prior proceeding”).

C. Analysis

         As discussed, neither the ALJ, nor the Appeals Council, considered Plaintiff’s medical

records from Mercy Medical Center in denying Plaintiff’s application for disability benefits. The

parties agree that, at the very least, the case should be remanded for further proceedings to assess

this medical evidence. 4 (Pl.’s Mem. 2–6; Def.’s Mem. 12–13.)

         The Commissioner also contends that remand for further proceedings is warranted to assess

the extent of Plaintiff’s impairment. (Def.’s Mem. 11–12.) Plaintiff argues that notwithstanding

the hospital records, the case should be remanded solely to calculate benefits because (1) the

opinion of Dr. Ali, a treating physician, is entitled to controlling weight; (2) the ALJ’s RFC

determination is not supported by substantial evidence; (3) the ALJ’s credibility finding is not

supported by substantial evidence; and (4) the ALJ’s determination at step five is not supported by

substantial evidence. (Pl.’s Br. 6–25.)

         However, the record as it stands does not provide such persuasive evidence of Plaintiff’s

total disability that further administrative proceedings are pointless. See Williams v. Apfel, 204

F.3d 48, 50 (2d Cir. 2000) (directing remand for further proceedings where the record was not

sufficiently complete or persuasive with respect to the Plaintiff’s disability); Rosa, 168 F.3d at 82–


4
  Plaintiff’s attempt to backtrack her position in her reply papers is futile. She squarely argued in her opening brief
that the hospital records were new and material because, consistent with case law, “they are relevant to the onset of
her disability, and are probative of her diagnosis.” (Pl.’s Mem. 4–5.) To then claim that they are cumulative because
Plaintiff briefly testified about her hospital stay during the hearing is not persuasive. (See Pl.’s Reply Mem. 5–6.)

                                                          8
83 (remanding to obtain complete medical records). And, “it is the function of the agency, not

reviewing courts to resolve evidentiary conflicts and to appraise the credibility of witnesses.”

Reynolds v. Colvin, 570 Fed. App’x 45, 49 (2d Cir. 2014) (summary order) (internal citations

omitted); see also Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (“In our review,

we defer to the Commissioner’s resolution of conflicting evidence.”). Accordingly, the Court

remands this case for further administrative proceedings so that the Commissioner may take

corrective action in accordance with proper application of her rulings and regulations.

           First, the Commissioner failed to develop a complete medical history before finding that

Plaintiff is not disabled. See 20 C.F.R. § 404.1512(d); Rosa, 168 F.3d 72, 82–83. At the hearing

on October 16, 2015, Plaintiff testified about her hospitalization at Mercy Medical Center, but her

attorney indicated that they had not yet obtained the medical records. (Tr. 32–33, 47.) The ALJ

left the record open for three weeks to allow Plaintiff to obtain any additional medical records, and

stated that if Plaintiff had trouble obtaining records, his office would provide assistance. (Tr. 33,

69.) However, when Plaintiff’s attorney informed the ALJ after the hearing that he had not yet

been able to obtain the hospital records, the ALJ did not respond or make any effort to obtain the

records. 5 (Tr. 193.) The ALJ instead issued his decision without considering the additional

medical evidence that may well have influenced his decision. (Tr. 15–25.) This constitutes legal

error and remand for further administrative proceedings is warranted to permit the ALJ to review

the hospital records. Rosa, 168 F.3d 72, 82–83.

           In addition, remand for further administrative proceedings is appropriate to permit the ALJ

to properly assess the extent of Plaintiff’s impairment. The ALJ’s RFC did not include any

limitation to allow Plaintiff to elevate her leg for any period of time and he did not state sufficient


5
    Notably, Plaintiff’s attorney did not specifically ask the ALJ to assist in obtaining the hospital records.

                                                              9
reasons why no such limitation is necessary. (Tr. 21–23.) The record includes significant evidence

from Dr. Ali, Plaintiff herself, and Plaintiff’s sister that Plaintiff needs to elevate her leg to alleviate

her symptoms. (See Tr. 37–48, 54–55, 58–62, 205-220.) The ALJ thus erred by fully discounting

the medical evidence and making an adverse credibility determination without proper explanation.

While this combined evidence suggests that Plaintiff’s RFC should include some limitation to

permit her to elevate her leg, the Court does not need to reach this issue because the case is being

remanded to consider additional evidence, which could potentially impact the RFC analysis. 6

Accordingly, upon remand, the Commissioner must consider whether, and to what extent, Plaintiff

needs to elevate her leg as part of the step four RFC determination.

         However, contrary to Plaintiff’s contention, the ALJ did not commit legal error by not

recontacting Dr. Ali about his records. The cases cited by Plaintiff to support her argument that

the ALJ must recontact the treating physician where he determines the physician’s opinion is

inconsistent or lacks support rely on prior versions of 20 C.F.R. § 404.1512. (See Pl.’s Mem. 14–

15 (citing cases with claims filed prior to March 2012).) The version in effect at the time Plaintiff

filed her application for disability insurance benefits on October 25, 2013 removed the requirement

for ALJs to recontact a treating physician under certain circumstances. See How We Collect and

Consider Evidence of Disability, 77 Fed. Reg. 10651-01 (Feb. 23, 2012); 20 C.F.R. § 404.1512(d)

(effective March 26, 2012 to June 11, 2014). 7



6
  As Dr. Ali is Plaintiff’s treating physician, when considering the evidence on remand, should the ALJ ultimately
decide not to grant “controlling weight” to Dr. Ali’s opinion, the ALJ must provide “good reasons” in support of the
determination of the weight given to said opinion. See Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); Schaal
v. Apfel, 134 F.3d 496, 503–04 (2d Cir. 1998); see also 20 C.F.R. § 404.1527(c) (listing the six factors the ALJ must
consider when rejecting a treating physician’s opinion).
7
  While the ALJ is not required to recontact a treating physician, he is certainly permitted to do so as part of his duty
to fully develop the record. See 20 C.F.R. §§ 404.1512(d), 404.1520b(c). Here, particularly given the limited medical
record, when considering the full record on remand, should the ALJ still find Dr. Ali’s opinion inconsistent or
inadequate, the Court encourages him to recontact Dr. Ali to help resolve any such issues.

                                                          10
         Similarly, pursuant to the regulations in effect as of October 25, 2013, the ALJ did not need

to recontact Dr. Ali to clarify or elaborate on his findings or conclusions before requesting that the

plaintiff attend a consultative examination (“CE”). See 20 C.F.R. §§ 404.1512(d)–(e) (effective

March 26, 2012 to June 11, 2014), 404.1520b(c) (effective March 26, 2012 to March 26, 2017).

Again, the cases cited by Plaintiff are governed by the prior versions of the regulations. (See Pl.’s

Reply Mem. 6–7 (citing cases with claims filed prior to March 2012).)

         Plaintiff’s additional argument that the ALJ was required to let Dr. Ali perform the CE also

fails. (Id.) The regulations merely state that when, in the Commissioner’s judgment, a claimant’s

treating source is “qualified, equipped, and willing to perform the additional examination . . . [the]

treating source will be the preferred source to do the purchased examination.” 20 C.F.R.

§ 404.1519h. Particularly given that Dr. Ali’s responses to the questions in the treating source

statements are, in places, incomplete and vague, it was reasonable for the ALJ to request an

independent CE. 8 Accordingly, upon remand, should the Commissioner request that Plaintiff

attend a CE by an independent examiner, it would be prudent for Plaintiff to comply, as refusing

to attend if it is not conducted by her treating physician is not a “good reason” under the

regulations. See 20 C.F.R. § 404.1518.

         Finally, the Court notes that if the ALJ revises Plaintiff’s RFC, he will likely need to obtain

further testimony from a vocational expert to meet the Commissioner’s step-five burden that jobs

exist that Plaintiff can perform.




8
 Dr. Ali simply responded “right leg” to a several questions about the nature, severity, and duration of plaintiff’s pain,
and the treatment he performed. (Tr. 208.) Moreover, in response to questions about testing and Plaintiff’s need to
rest, Dr. Ali merely responded, “Yes.” (Id.)

                                                           11
                                     III. CONCLUSION

       For the foregoing reasons, the Court DENIES Plaintiff’s motion for judgment on the

pleadings, GRANTS Commissioner’s motion for judgment on the pleadings, and REMANDS the

case for further proceedings consistent with this opinion. The Clerk of the Court is directed to

enter judgment accordingly.

SO ORDERED.

Dated: January 10, 2019
Central Islip, New York
                                                           /s/ JMA
                                                   JOAN M. AZRACK
                                                   UNITED STATES DISTRICT JUDGE
